RESOLUCIÓN
Examinada la Petición de Reconsideración, presentada por la Sra. Lydia Pérez Lugo, se ordena su reinstalación inmediata al ejercicio de la abogacía. Se le apercibe que en el futuro deberá cumplir rigurosamente con su deber de pa-gar las cuotas del Colegio de Abogados y con las órdenes de este Tribunal, así como con su deber de informar inmedia-tamente cualquier cambio en su dirección, conforme a la Regla 9(j) de nuestro Reglamento, 4 L.P.R.A. Ap. XXI-A.

Se le ordena a la Secretaria de este Tribunal que tome nota de la nueva dirección de la señora Pérez Lugo y que remita a ésta los formularios necesarios para actualizar su información en el Registro Unico de Abogados y Abogadas.


Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo